Citation Nr: 0422061	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  04-17 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than August 29, 2003 
for the grant of service connection for hemorrhoids, to 
include the issue of whether the rating decision dated March 
22, 1948 was based on clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted the veteran's claim for 
service connection for hemorrhoids, and assigned an effective 
date of August 29, 2003 for this grant.  The veteran filed a 
timely appeal to the effective date assigned for the grant of 
service connection.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In reviewing the veteran's claims file, the Board observes 
that in a March 2004 rating decision, the Board granted the 
veteran's claim for service connection for hemorrhoids, rated 
as noncompensably disabling, and assigned an effective date 
of August 29, 2003 for the grant of this benefit.  The 
veteran asserts that he previously filed a claim for the same 
benefit upon discharge from active duty in April 1946, and 
that the RO should have granted service connection for 
hemorrhoids at that time.  In particular, he asserts that the 
RO erred in its April 1948 rating decision when it stated 
that there was no evidence of a hemorrhoidal condition in 
service, when in fact his service medical records showed 
otherwise.

In reviewing the records from the period shortly after the 
veteran's discharge, the Board observes that the veteran 
filed a claim for, among other things, service connection for 
hemorrhoids on April 15, 1946.  On April 17, 1946, the RO 
issued a rating decision denying the veteran's claim for 
service connection for hemorrhoids on the basis that this 
disorder was "not found on last examination - Service 
Records."  A notation at the bottom of this rating sheet 
indicates that the veteran's disabilities were "Rated on 
incomplete Records."  The Board observes that it appears 
that the only service medical record of record at the time of 
this rating decision consisted of a Report of Physical 
Examination of Enlisted Personnel Prior to Discharge, Release 
from Active Duty or Retirement dated in March 1946.

On June 14, 1946, the RO received additional service medical 
records from the Adjutant General's Office (AGO).  On June 
18, 1946, the RO issued a second rating decision, noting that 
additional AGO records had been noted and placed in the 
veteran's claims file.

Subsequently, additional service medical records were 
received from the AGO.  In addition, the RO Schedule for 
Rating Disabilities was revised.  As a result, in March 1948 
the RO again issued a rating decision.  At that time, the RO 
found that "There is no evidence in the case file to show 
treatment for hemorrhoids, no residuals were shown at 
discharge."  No appeal was filed within one year of 
notification of the March 1948 denial; therefore, the 
decision became final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 
(2003).

The Board observes that the veteran's claims file contains an 
envelope containing additional service medical records from 
the AGO dated as having been loaned out to VA on April 27, 
1949.  This date is consistent with the surrounding evidence 
in the veteran's claims file, including a VA letter placed 
just below this envelope dated April 18, 1949, and a VA 
rating sheet placed just above it dated in May 1949.  
However, a thorough review of the veteran's claims file does 
not reveal that these additional service medical records were 
ever considered by the RO in an additional rating decision 
addressing the claim for service connection for hemorrhoids.  
This conclusion is buttressed by the fact that the March 1948 
rating decision stated that there was no evidence in the 
veteran's service medical records to show treatment for 
hemorrhoids, while the service medical records received in 
April 1949 clearly show treatment in October 1945 for "small 
external hemorrhoids."

In reviewing the relevant VA regulations pertaining to 
reopening claims based on new and material evidence, the 
Board observes that 38 C.F.R. § 3.156(c) instructs that 
"Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the agency of original 
jurisdiction.  This comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to the Department of Veterans 
Affairs."  This appears to be precisely the situation at 
hand.  Therefore, the Board finds that, upon receipt of the 
additional service medical records in April 1949, the prior 
March 1948 rating decision was reopened, and that that 
decision should have been reconsidered based on the new 
evidence.  As it does not appear that this reconsideration 
has been accomplished to date, the Board finds that a REMAND 
to the RO is required to allow for the reconsideration of the 
March 1948 rating decision based on the evidence contained in 
the additional service medical records.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

The RO should reconsider that aspect of 
its March 1948 rating decision which 
denied the veteran's claim for service 
connection for hemorrhoids, with due 
consideration given to the additional 
service medical records received by VA 
from the AGO in April 1949.  If the 
outcome of this reconsideration does not 
render the veteran's earlier effective 
date/CUE claim moot, then the RO should 
readjudicate the issue of the veteran's 
entitlement to an effective date earlier 
than August 29, 2003 for the grant of 
service connection for hemorrhoids, to 
include the issue of whether the rating 
decision dated March 22, 1948 was based 
on CUE.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
adjudication, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




